Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

3.	This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 1, 3-5, 7, 8, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over HAN et al. (US Pub. No: 2016/0232125 A1) in view of Warfield et al. (US Patent No: 10,637,778 B1).
	Regarding claim 1, HAN et al. teach a communication device (see Abstract and Fig.3) comprising: a first data hub configured to generate first burst data and a first control packet based on first client data received from a first client group (see Fig.3, blocks 331/333/335/R1 and para [0036] wherein a data mover 330  receiving different 0 to N−1that includes first client group) 310 corresponding to a plurality of hardware blocks within a terminal, is mentioned and also data mover 330 may include a first stage storage unit including client-specific First In First Out (FIFO) memories 331 and a second stage storage unit for storing the plurality of pieces of client data C.sub.0 to C.sub.N-1 transferred from the first stage storage unit in the unit of one burst, the second stage storage unit including a burst memory 335 for outputting stored burst data, is mentioned and also see para [0042] wherein the storage device of FIG. 3 may include a configuration register R1 for storing a configuration for processing each piece of client data & the configuration register R1 may include at least one of the rules for processing each piece of client data (that includes first control packet), is mentioned), the first control packet including a first destination address of the first burst data (see para [0042] wherein the storage device of FIG. 3 may include a configuration register R1 for storing a configuration for processing each piece of client data/burst_data & the configuration register R1 may include at least one of the rules for processing each piece of client/burst data (that includes first control packet), for example, a start address of each piece of client data in the burst memory 335, an address of the destination memory in which burst data is finally stored, is mentioned); 
a second data hub configured to generate second burst data and a second control packet based on second client data received from a second client group (see Fig.3, blocks 331/333/335/R1 and para [0036] wherein a data mover 330  receiving different types of client data C.sub.0 to C.sub.N-1 generated by a plurality of clients (e.g. 0 to N−1that can also include second client group) 310 corresponding to a plurality of hardware blocks within a terminal, is mentioned and also data mover 330 may include a first stage storage unit including client-specific First In First Out (FIFO) memories 331 and a second stage storage unit for storing the plurality of pieces of client data C.sub.0 to C.sub.N-1 transferred from the first stage storage unit in the unit of second burst, the second stage storage unit including a burst memory 335 for outputting stored burst data, is mentioned and also although it has been described that the plurality of pieces of client data C.sub.0 to C.sub.N-1 transferred from the first stage storage unit are stored in the burst memory 335 in the unit of one burst according to the above embodiment, it is only an example and the present disclosure is not limited thereto & accordingly, the client data may be stored in the burst memory 335 in units of at least two bursts (that includes second burst data based on second client data received from a second client group), is mentioned and also see para [0042] wherein the storage device of FIG. 3 may include a configuration register R1 for storing a configuration for processing each piece of client data & the configuration register R1 may include at least one of the rules for processing each piece of client data (that includes second control packet), is mentioned), the second control packet including a second destination address of the second burst data (see para [0042] wherein the storage device of FIG. 3 may include a configuration register R1 for storing a configuration for processing each piece of client data/burst_data & the configuration register R1 may include at least one of the rules for processing each piece of client/burst data (that includes second control packet), for example, a start address of each piece of client data in the burst memory 335, an ); and 
a data transfer unit connected to the first data hub and the second data hub via a control protocol (see Fig.3, blocks 336/337/339 for data transfer unit and para [0042] wherein a scheme of de-formatting 337 corresponding to the scheme of the formatting 333, is mentioned & in FIG. 3, the output FIFO 336 may temporarily store data read from the burst memory 335, is mentioned), the data transfer unit configured to, store the first burst data in a target memory based on the first control packet (see para [0042] wherein In FIG. 3, the output FIFO 336 may temporarily store data read from the burst memory 335, and each piece of client data output from the output FIFO 336/first burst data is transferred to the third stage storage unit/target memory through an eXternal DMA Controller (eXDMAC) 339, which is the DMA controller, via the de-formatting 337, is mentioned and also see para [0043]), and store the second burst data in the target memory based on the second control packet (see para [0042] wherein In FIG. 3, the output FIFO 336 may temporarily store data read from the burst memory 335, and each piece of client data output from the output FIFO 336/second burst data is transferred to the third stage storage unit/target memory through an eXternal DMA Controller (eXDMAC) 339, which is the DMA controller, via the de-formatting 337, is mentioned and also see para [0043]). 
	HAN et al. is silent in teaching the above communication device comprising 
a first client group including a plurality of first clients in a first region and 
a second client group including a plurality of second clients in a second region different from the first region.
Warfield et al. teach a communication device (see Abstract and Fig.1) comprising a first client group including a plurality of first clients in a first region (see Fig.1, clients CA1 to CAN for a first client group including a plurality of first clients and page 11, col.13, lines 43 to 49 wherein  a plurality of clients CA1 100(a) through CAN 100(b), being connected to the respective local area network (LAN) 140(a) (that includes first region), is mentioned and also the local area network (LAN) 140(a) being connected to port P1 130(a) via a programmable network switch 120, is mentioned) and a second client group including a plurality of second clients in a second region different from the first region (see Fig.1, clients CB1 to CBM for a second client group including a plurality of second clients and page 11, col.13, lines 43 to 49 wherein a plurality of clients CB1 100(c) through CBM 100(d) being connected to the respective local area network (LAN) 140(b) (that includes a second region different from the first region as it is a different LAN), is mentioned and also the local area network (LAN) 140(b) being connected to port P2 130(b) via a programmable network switch 120, is mentioned).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above communication device of HAN et al. to include a first client group including a plurality of first clients in a first region and a second client group including a plurality of second clients in a second region different from the first region, disclosed by Warfield et al.  in order to provide an effective mechanism of providing a programmable network switch for a stateless network communication with a distributed computing system for efficiently processing client requests from different computing clients in the networking system. 
Regarding claim 3, HAN et al. and Warfield et al. together teach the communication device of claim 1.
Warfield et al. further teach the communication device of claim 1, wherein the first region includes first area within a first certain physical distance from the first data hub and the second region includes second area within a second certain physical distance from the second data hub (see Fig.1 and see page 11, col.13, lines 43 to 49 wherein LANs 140(a) & 140(b) being connected with first & second client groups of respective plurality of clients being in first and second regions/areas, is mentioned) (and the same motivation is maintained as in claim 1). 
Regarding claim 4, HAN et al. and Warfield et al. together teach the communication device of claim 1.
	HAN et al. further teach the communication device of claim 1, wherein the first data hub includes, a first buffer memory configured to, receive the first client data from the plurality of first clients and store the first client data (see Fig.3, block 331/first buffer memory and para [0036] wherein a data mover 330 (that includes first buffer memory) receiving & storing different types of client data C.sub.0 to C.sub.N-1 generated by a plurality of clients (e.g. clients 0 to N−1) 310, is mentioned); a first packing unit configured to convert the first client data stored in the first buffer memory into a first client data block having a defined data size (see Fig.3, block 333 for first packing unit and para [0037] wherein formatting 333 is for efficiently using the memories by gathering data input when the data widths W.sub.0 to W.sub.N-1 of the client data are less than a memory bank width W.sub.B within the burst memory 335, is mentioned); a first bank memory configured to store the first client data block (see Fig.3, block 335 for 335 including a plurality of memory banks 3353, which may be shared by a plurality of clients, is mentioned and also see para [0046]); and 
the second data hub includes, a second buffer memory configured to, receive the second client data from the plurality of second clients and store the second client data (see Fig.3, block 331/second buffer memory and para [0036] wherein a data mover 330 (that also includes second buffer memory) receiving & storing different types of client data C.sub.0 to C.sub.N-1 generated by a plurality of clients (also includes second clients) 310, is mentioned); a second packing unit configured to convert the second client data stored in the second buffer memory into a second client data block having the defined data size (see Fig.3, block 333 for second packing unit and para [0037] wherein formatting 333 is for efficiently using the memories by gathering data input when the data widths W.sub.0 to W.sub.N-1 of the client data are less than a memory bank width W.sub.B within the burst memory 335, is mentioned); a second bank memory configured to store the second client data block (see Fig.3, block 335 also for second bank memory and para [0038] wherein burst memory 335 storing data block 
Regarding claim 5, HAN et al. further teach the communication device of claim 4, wherein the data transfer unit comprises: a third buffer memory configured to store the first burst data and the second burst data (see Fig.3, block 336 and para [0042] wherein the output FIFO 336 may store data read from the burst memory 335, is mentioned); a selector configured to output one of the first burst data or the second burst data stored in the third buffer memory as selected burst data (see para [0042] wherein each piece of client data output from the output FIFO 336 is transferred to the third stage storage unit, is mentioned); and a direct memory access (DMA) controller configured to store the selected burst data in the target memory (see Fig.3, block 339 for DMA controller and para [0042] wherein each piece of client data output from the output FIFO 336/selected burst data is transferred to the third stage storage unit/target memory through an eXternal DMA Controller (eXDMAC) 339, which is the DMA controller, via the de-formatting 337, is mentioned). 
Regarding claim 7, HAN et al. and Warfield et al. together teach the communication device of claim 1.
	HAN et al. further teach the communication device of claim 1, wherein the control protocol comprises: a control signal, a data signal, an interrupt signal, and a ready signal (see Fig.8 and  para [0055] wherein control information (ControlInfo)/signal and an interrupt request signal (InterruptReq) as well as client data (ClientData) of W.sub.i bits are transferred to the data mover 330 from client i 310 through the interface, is mentioned and also see para [0058]). 
Regarding claim 8, HAN et al. further teach the communication device of claim 7, wherein the first data hub is configured to transmit to the data transfer unit, a first control signal indicating a first type of data being transmitted by the first data hub to the data transfer unit, a first data signal including the first control packet or the first burst data and a first interrupt signal indicating an end of transmission of the first burst data (see Figures 7 & 8 and para [0058] wherein reference numeral 801 is a clock signal, reference numerals 803 and 805 are control information, reference numeral 807 is an interrupt request signal, and reference numeral 809 is client data, is mentioned & Client i 310 maintains the control information (ControlInfo) as “00” in a standby state, when starting initial transmission, client i 310 transmits control information ControlInfo[0] 803 with, for example “1,” and transmits a head address to start data storage in the destination memory 350 and thereafter, when transmitting client data 809, client i 310 transmits the control information ControlInfo[1] 805 with “1” and informs the data mover 330 that the client data 809 is effective and Client i 310 transmits control information “1” after one burst is completely transmitted and the data mover 330 having received the );
 the second data hub is configured to transmit to the data transfer unit, a second control signal indicating a second type of data being transmitted by the second data hub to the data transfer unit, a second data signal including the second control packet or the second burst data, and a second interrupt signal indicating an end of transmission of the second burst data (see Figures 7 & 8 and para [0058] wherein reference numeral 801 is a clock signal, reference numerals 803 and 805 are control information, reference numeral 807 is an interrupt request signal, and reference numeral 809 is client data, is mentioned & Client i 310 maintains the control information (ControlInfo) as “00” in a standby state, when starting initial transmission, client i 310 transmits control information ControlInfo[0] 803 with, for example “1,” and transmits a head address to start data storage in the destination memory 350 and thereafter, when transmitting client data 809, client i 310 transmits the control information ControlInfo[1] 805 with “1” and informs the data mover 330 that the client data 809 is effective and Client i 310 transmits control information “1” after one burst is completely transmitted and the data mover 330 having received the control information “11” identifies the end of a burst (that includes end of transmission of the second burst data), is mentioned and also see para [0036]); and the data transfer unit is configured to transmit the ready signal to the first data hub and the second data hub, the ready signal indicating whether the data transfer unit is able to receive data (see para [0058] wherein when client i 310 transmits the interrupt request signal (InterruptReq) 807 with “1” at the end of a certain burst, the data mover 330 generating a signal and notifies a processor that the data transmission of the 
Regarding claim 19, HAN et al. teach an electronic device comprising: the communication device of claim 1 (please see the above 103 rejection of claim 1 of HAN et al. and Warfield et al. together); and an application processor (AP) (see HAN et al. reference, Fig.3 and para [0043] wherein a processor/AP within the chip, is mentioned and also see para [0063]). 
Regarding claim 20, HAN et al. further teach the electronic device of claim 19, wherein the communication device and the AP are implemented as one chip (see Fig.3 and para [0043] wherein a processor/AP within the chip, is mentioned and also see paragraphs [0043] & [0063]).

5.	Claims 11-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over HAN et al. (US Pub. No: 2016/0232125 A1) in view of Jansma et al. (US Pub. No: 2020/0146118 A1).
	Regarding claim 11, HAN et al. teach a communication device (see Abstract and Fig.3) comprising: a plurality of first clients (see Fig.3 and para [0036] wherein a data mover 330  receiving different types of client data C.sub.0 to C.sub.N-1 generated by a plurality of clients (e.g. clients 0 to N−1that includes a plurality of first clients) 310 corresponding to a plurality of hardware blocks within a terminal, is mentioned); a plurality of second clients (see Fig.3 and para [0036] wherein a data mover 330  receiving different types of client data C.sub.0 to C.sub.N-1 generated by a plurality of clients (e.g. clients 0 to N−1that also includes a plurality of second 
a first data hub configured to receive first client data from each of the plurality of first clients (see Fig.3, blocks 331/333/335/R1 within data mover 330 and para [0036] wherein a data mover 330 receiving different types of client data C.sub.0 to C.sub.N-1 generated by a plurality of clients (e.g. clients 0 to N−1 that includes a plurality of first clients) 310, is mentioned); 
a second data hub configured to receive second client data from each of the plurality of second clients (see Fig.3, blocks 331/333/335/R1 within data mover 330 and para[0036] wherein a data mover 330  receiving different types of client data C.sub.0 to C.sub.N-1 generated by a plurality of clients (e.g. clients 0 to N−1 that also includes a plurality of second clients) 310, is mentioned and also although it has been described that the plurality of pieces of client data C.sub.0 to C.sub.N-1 transferred from the first stage storage unit are stored in the burst memory 335 in the unit of one burst according to the above embodiment, it is only an example and the present disclosure is not limited thereto & accordingly, the client data may be stored in the burst memory 335 in units of at least two bursts (that includes second burst data based on second client data received from a plurality of second clients), is mentioned); 
a data transfer unit configured to, receive a first control packet and first burst data from the first data hub (see Fig.3, blocks 336/337/339 for data transfer unit and para [0042] wherein a scheme of de-formatting 337 corresponding to the scheme of the formatting 333, is mentioned & in FIG. 3, the output FIFO 336 may temporarily store data read from the burst memory 335, and each piece of client data output from the output FIFO 336/first burst data is transferred to the third stage storage unit/target memory, is mentioned and also see para [0043]), and 
receive a second control packet and second burst data from the second data hub (see para [0042] wherein In FIG. 3, the output FIFO 336 may temporarily store data read from the burst memory 335, and each piece of client data output from the output FIFO 336/second burst data is transferred to the third stage storage unit/target memory, is mentioned and also see para [0043]); and 
a target memory connected to the data transfer unit (see para [0042] wherein In FIG. 3, the output FIFO 336 may temporarily store data read from the burst memory 335, and each piece of client data output from the output FIFO 336/second burst data is transferred to the third stage storage unit/target memory through an eXternal DMA Controller (eXDMAC) 339, which is the DMA controller, via the de-formatting 337, is mentioned and also see para [0043]). 
HAN et al.  teach the above communication device comprising a plurality of first clients and a plurality of second clients as mentioned above, but HAN et al. is silent in teaching the above communication device comprising a first power supply, a second power supply, a plurality of first clients connected to the first power supply and a plurality of second clients connected to the second power supply.
	However, Jansma et al. teach a communication device (see Abstract and Fig.1) comprising a first power supply (see Fig.1, PDU 56a and para [0014] wherein PDU 56a being connected to different/first power supply, is mentioned), a second power supply (see Fig.1, PDU 56b and para [0014] wherein PDU 56b being connected to different/second power supply, is mentioned), a plurality of first clients connected to the various components/plurality of first clients of IT equipment 52 being connected to PDU 56a, is mentioned and also see para [0016]) and a plurality of second clients connected to the second power supply (see para [0014] wherein various components/plurality of second clients of IT equipment 52 being connected to PDU 56b, is mentioned and also see para [0016]).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above communication device of HAN et al. to include both a first power supply and a second power supply and to have both the plurality of first clients connected to the first power supply and the plurality of second clients connected to the second power supply, disclosed by Jansma et al. in order to provide an efficient multi-outlet power distribution units for computer server rack applications including data center computing equipment and devices and also to provide color coding input power paths to power distribution units in the data networking system.
Regarding claim 12, HAN et al. and Jansma et al. together teach the communication device of claim 11.
HAN et al. further teach the communication device of claim 11, further comprising: a first buffer memory connected to at least one of the plurality of first clients or the plurality of second clients (see Fig.3, block 331/first storage unit for first buffer memory and para [0036]); a packing unit configured to convert one of the first client data or the second client data stored in the first buffer memory into a client data block having a defined data size (see Fig.3, block 333 for packing unit and para [0037] wherein formatting 333 is for efficiently using the memories by gathering data input 335 including a plurality of memory banks 3353, which may be shared by a plurality of clients, is mentioned and also see para [0046]). 
Regarding claim 13, HAN et al. further teach the communication device of claim 12, wherein the data transfer unit comprises: a second buffer memory configured to store the first burst data and the second burst data (see Fig.3, block 336 and para [0042] wherein the output FIFO 336 may store data read from the burst memory 335, is mentioned); a selector configured to output one of the first burst data or the second burst data stored in the second buffer memory as selected burst data (see para [0042] wherein each piece of client data output from the output FIFO 336 is transferred to the third stage storage unit, is mentioned); and a direct memory access (DMA) controller (see Fig.3, block 339 for DMA controller) configured to store the selected burst data in the target memory (see para [0042] wherein each piece of client data output from the output FIFO 336/selected burst data is transferred to the third stage storage unit/target memory through an eXternal DMA Controller (eXDMAC) 339, which is the DMA controller, via the de-formatting 337, is mentioned). 
Regarding claim 16, HAN et al. and Jansma et al. together teach the communication device of claim 11.
HAN et al. further teach the communication device of claim 11, wherein the first burst data has a defined data size capable of being processed by a processor and the second burst data has the defined data size (see para [0037] wherein the client-specific data stored in the client-specific FIFO memories 331 are formatted in a predetermined scheme of formatting 333 and input and stored in the burst memory 335 operating as the second stage storage unit & the formatting 333 is for efficiently using the memories by gathering data input when the data widths W.sub.0 to W.sub.N-1 of the client data are less than a memory bank width W.sub.B within the burst memory 335, is mentioned). 
Regarding claim 17, HAN et al. and Jansma et al. together teach the communication device of claim 12.
HAN et al. further teach the communication device of claim 12, wherein the first buffer memory is a static random access memory (SRAM) (see para [0030] wherein the SRAM being used as the client memory/first buffer memory, is mentioned). 
Regarding claim 18, HAN et al. and Jansma et al. together teach the communication device of claim 12.
HAN et al. further teach the communication device of claim 12, wherein the target memory is a dynamic random access memory (DRAM) (see para [0043] wherein third stage storage unit/target memory may use, for example, a DRAM, is mentioned). 
2 is rejected under 35 U.S.C. 103 as being unpatentable over HAN et al. (US Pub. No: 2016/0232125 A1) in view of Warfield et al. (US Patent No: 10,637,778 B1) and further in view of Jansma et al. (US Pub. No: 2020/0146118 A1).
	Regarding claim 2, HAN et al. and Warfield et al. together teach the communication device of claim 1.
	HAN et al. and Warfield et al. together yet are silent in teaching the communication device of claim 1, wherein the plurality of first clients are connected to a first power supply and the plurality of second clients are connected to a second power supply. 
	However, Jansma et al. a communication device (see Abstract and Fig.1) wherein the plurality of first clients are connected to a first power supply and the plurality of second clients are connected to a second power supply (see Fig.1, PDU 56a and para [0014] wherein PDU 56a being connected to different/first power supply and PDU 56b & PDU 56b being connected to different/second power supply, is mentioned and also wherein various components/plurality of first clients of IT equipment 52 being connected to PDU 56a & various components/plurality of second clients of IT equipment 52 being connected to PDU 56b, is mentioned and also see para [0016]). 
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above communication device of HAN et al. and  Warfield et al. to have both the plurality of first clients being connected to a first power supply and the plurality of second clients being connected to a second power supply, disclosed by Jansma et al. in order to provide an efficient multi-outlet power distribution units for computer server rack applications .
Allowable Subject Matter
7.	Claims 6, 9, 10, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	JUNG (US Pub. No: 2020/0167095 A1) disclose mechanisms for providing a memory controller for processing a flush request and an its operating method in networking system.
9.	Any response to this office action should be faxed to (571) 273-8300 or mailed 
To:
	 	Commissioner for Patents,
                      P.O. Box 1450
                      Alexandria, VA 22313-1450
                      Hand-delivered responses should be brought to
                      Customer Service Window
                       Randolph Building
                       401 Dulany Street
                       Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA R REDDIVALAM whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SRINIVASA R REDDIVALAM/          Examiner, Art Unit 2477                                                                                                                                                                                              	2/25/2022